Citation Nr: 0015577
Decision Date: 06/13/00	Archive Date: 09/08/00

DOCKET NO. 94-10 832               DATE JUN 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for a neck disability.

REPRESENTATION

Appellant represented by: Virginia Department of Veterans Affairs

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran had verified active service from September 1960 to June
1964, from February 1965 to May 1969, and from September 1976 to
July 1978. He also served in the Virginia Army National Guard from
October 1981 to October 1991. This appeal arises from a April 1993
rating action of the Roanoke, Virginia Regional Office (RO), which
denied service connection for a pinched nerve in the neck.

Following proper appeal, the Board in March 1996 remanded the case
for development including to verify periods of Naval Reserve
service, to obtain National Guard medical records, to obtain Social
Security records, and to obtain records of recent treatment.

The Board again remanded the case in August 1999 to obtain
verification of a period of active duty for training (ACDUTRA) with
the Virginia Army National Guard in June 1982. That verification
was obtained.

Following this development, the case has been returned to the Board
for further consideration.

FINDING OF FACT

A neck disability developed during ACDUTRA in June 1982, and
persisted thereafter.

CONCLUSION OF LAW

A neck disability was incurred in ACDUTRA in June 1982. 38 U.S.C.A. 
101 (22) and (24), 106, 1110, 1131, 5107 (West 1991); 38 C.F.R.
3.303(d) (1999).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's National Guard medical records reveals
that the veteran was treated on June 21, 1982, for complaints of
pain that began between the .shoulder blades and floated down the
right arm. The veteran reported that there was no history of trauma
or heavy lifting. Objectively, there was full range of motion
without difficulty or edema. The examiner assessed mild neuritis.

Virginia Army National Guard records, received at the RO in August
1999, verify that the veteran served in ACDUTRA from June 12, 1982,
to June 26, 1982. Thus the veteran's June 21, 1982 National Guard
medical treatment was during a period of ACDUTRA.

The veteran was injured in October 1986 during civilian work.
Private medical records from October 1986 following that injury
indicated mild C5 or C6 radiculopathy, possibly as a result of
cervical nerve root injury. However, October 1986 VA medical
records assessed radiculopathy secondary to cervical spine disease.
VA October 1986 X-rays showed mild encroachment upon the
intervertebral foramina at C6-C7 on the right, and degenerative
changes along with spur formation and attempted bridging anteriorly
between C4-C5 and C5-C6.

A September 1990 EMG study showed left cervical radiculopathy,
probably at multiple levels.

In June and July 1992, the veteran was hospitalized at the VA
Medical Center in Richmond, Virginia, with a diagnosis of cervical
spondylosis. During the hospitalization the veteran underwent
bilateral C5-6 and left C6-7 foraminotomies.

In letters of March and April 1993, and a May 1993 Notice of
Disagreement, the veteran stated that during 10 years of two-week
periods of ACDUTRA with the

- 3 -

Virginia Army National Guard, he was required to sleep on the
ground and wear a heavy helmet, and that he experienced numbness
and neck problems which he attributed to these duties.

The claims file, contains May 1993 statements from five fellow
service members who served with the veteran's Virginia Army
National Guard unit during his June 1982 ACDUTRA or during
subsequent periods of ACDUTRA. One of these fellow service members
was a medic assigned to the veteran's unit. In his letter, the
medic stated that the veteran had been referred to sick call
complaining of left arm and hand numbness during the June 1982
ACDUTRA period. The medic's statement and the four lay statements
from the other fellow servicemen all referred to the veteran's
complaints of numbness and neck problems over a period of years in
the Virginia Army National Guard after the June 1982 period of
ACDUTRA.

At a June 1998 VA examination of the veteran's spine for
compensation purposes, pursuant, in part, to the March 1996 Board
remand, the veteran's history of injury during ACDUTRA in 1982 was
noted, as was a history of examinations, diagnostic studies, and
treatments for cervical spine difficulties thereafter, including a
posterior laminectomy, and decompression in the affected areas
around C5-C6 and C6-C7 in 1993. At the June 1998 examination, the
veteran complained of persistent numbness and tingling of the left
arm and persistent weakness of both upper extremities since the
operation, as well as pain in the shoulders upon holding certain
postures. Objectively, the veteran had cervical spine range of
motion limited to 10 degrees forward flexion, 20 degrees backward
extension, and 20 degrees both lateral bending and rotation to the
left and right. The veteran complained of pain with all neck
motion. However, the examiner detected no upper extremity weakness.
The examiner noted that MRI's from 1993 showed post surgical
changes but no other abnormalities. The examiner assessed
degenerative disc problems and status post decompression of the
cervical spine. However, the examiner was unable to causally relate
any current condition to the veteran's periods of ACDUTRA between
1981 and 1991.

4 -

Analysis

Initially, the Board finds the veteran's claim well grounded
pursuant to 38 U.S.C.A. 5107 (West 1991) in that his claim is
plausible. Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Once it has been determined that the claim is well grounded, the
VA. has a statutory duty to assist the veteran in the development
of evidence pertinent to the claim. 38 U.S.C.A. 5107. The Board is
satisfied that the RO has made all reasonable efforts to obtain all
available evidence pertinent to the claim and that proper appellate
development, including appropriate notice to the veteran, has been
made. The Board is satisfied that all available evidence necessary
for an equitable disposition of the appeal has been obtained. The
Board therefore finds that the duty to assist has been met.

Service connection may be granted for an injury or disease incurred
during active service. 38 U.S.C.A. 1110, 1131 (West 1991). Service
connection may also be granted for disability resulting from
disease or injury incurred in or aggravated while performing active
duty for training (ACDUTRA), or injury incurred or aggravated by
inactive duty for training (INACDUTRA). 38 U.S.C.A.  101 (24), 106,
1110, 1131.

Service connection may be granted for any disease diagnosed after
discharge from service, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1999). A. determination of service
connection requires a finding of the existence of a current
disability and a determination of a relationship between that
disability and an injury or disease incurred in service. Watson v.
Brown, 4 Vet.App. 309 (1993).

The veteran contends, if effect, that he currently suffers from a
neck disability that had its onset during a period of ACDUTRA. He
asserts that his disability is the

5 -

cumulative result of his duties during ACDUTRA, during a 10-year
period of National Guard membership.

The Board observes that the veteran's cervical spine condition was
first medically identified during, his period of ACDUTRA in June
1982, and that the condition was noted by the National Guard medic
assigned to the veteran's unit to have persisted in years
thereafter during subsequent periods of ACDUTRA. The veteran
currently has post operative cervical intervertebral disc syndrome.
There is no evidence of a clinically manifested neck disability
prior to tile veteran's June 1982 period of ACDUTRA. Accordingly,
the Board finds that it is at least as likely as not that a neck
disability first manifested in the veteran's June 1982 period of
ACDUTRA, and subsequently shown to be a chronic disability,
developed during ACDUTRA. Service connection for a neck disability
is therefore warranted. 38 U.S.C.A. 5107(a); Gilbert v. Derwinski,
1 Vet.App. 49 (1991).

ORDER

Service connection for a neck disability is granted.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

6 - 



